Distributorship Agreement
 
This Distributorship  agreement (hereinafter referred to as the “Agreement”)
shall be made and entered into on  February 17,  2010 by and between TENGA  Co.,
Ltd. (hereinafter referred to as the “Seller”),  NID Bldg. 3F, 1-29-3 , Honcho,
Nakano-ku, Tokyo, Japan 164-0012, and OneUp Innovations, Inc.   (hereinafter
referred to as the “ Distributor”), 2745 Bankers Industrial Drive, Atlanta, GA
30360, U.S.A.
 
The Seller and Distributor desire to sell, market, promote and distribute the
products of the Seller in the defined territory consisting of the United States
of America; thus, the parties hereto enter into an exclusive
Distributor agreement according to the terms and conditions stipulated herein.
 
1. This Agreement is effective for three (3) years commencing from the day of
the Agreement through February 17th, 2013.
 
2. This Agreement shall be renewed and extended for an additional one (1) year
term upon consultation and acceptance by and between both parties.
 
3. Prices
 
Unit prices are EXW Tokyo.   Purchase   prices of the products shall be
determined by mutual consent in writing under the pricing schedule provided to
Distributor by Seller.
 
4. Minimum Purchase Amount
 
The Distributor will use its best efforts to sell and promote sellers complete
product line in defined territory.  Distributor agrees to purchase an estimated
minimum amount in the first year within a range of 200,000,000 Yen to
300,000,000 Yen
 
The second year estimated annual purchase amount will be within a range of
400,000,000 Yen to 600,000,000 Yen
 
Estimated annual target for the third year will be 900,000,000 to 1,000,000,000
Yen
 
5. Method of payment
 
The Distributor will wire 100% of order total in Japanese Yen immediately upon
notification of readiness of shipment.
 
6. Delivery
 
Delivery of the products at distributor’s warehouse will be within seventy (70)
days after the Seller confirms the purchase order.
 
7. The Distributor shall purchase product liability insurance with coverage
against personal and property damage in an amount of 2,000,000 US dollars or
more and immediately provide the Seller with a copy of the policy attesting to
its purchase; the policy must include the Seller as an additional insured party.
However seller shall indemnify and hold harmless the distributor for any and all
claims associated with any product liability claims including but not limited to
personal or property damage due to negligence of seller which is out of the
control of distributor.
 


 
 

--------------------------------------------------------------------------------

 
 
9. The trademarks used on the products, patents, and all intellectual property
rights pertaining to sales promotion of the products (hereinafter referred to as
“intellectual property rights”) are all exclusive properties of the Seller; the
Distributor will not practically or legally object to the ownership of the
rights;
 
10. The Seller retains all proprietary rights pertaining to
http://www.tenga-(country).com ; the Distributor is authorized to use the URL
only for the term of the Agreement.
 
11. The Distributor will discontinue the use of http://www.tenga-(country).com
after expiration of the Agreement.
 
12. The Distributor must not, without written approval from the Seller,
manufacture or sell cloned or copied products.
 
13. Termination of the Agreement
 
The Seller and/or the Distributor may, with thirty (30) days notice, terminate
this Agreement in the event either party fails to fulfill the conditions stated
in this agreement.
 
14. Seller hereby warrants that all goods shipped by Seller to Distributor will
be in full compliance with all U.S. laws and regulations. Furthermore Seller
recognizes that it is solely the responsibility of the Seller to research and
maintain compliance of the entire offering produced by Seller.
 
15. Warranty Statement
 
The Sellers products are guaranteed to be free from defects in material and/or
workmanship and to perform as advertised when properly used, and maintained in
accordance with written instructions. Should any part(s) prove defective within
one year from date of purchase, Seller will replace defective products F.O.B.
distributors factory, or branch, without charge on the next scheduled shipment
from Seller, and/or provide a credit on the next invoice for the
returned products provided the defective part(s) is returned to Distributors
factory and if requested returned freight pre-paid by Seller to location of
Sellers choice.
 
IN WITNESS WHEREOF, the parties hereto have executed two originals of this
Agreement on the day and year above written, affixing their signatures thereto
and retaining one each.
 


 
TENGA Co, Ltd.　　　　　　　　　　
 
OneUp Innovations, Inc.
     
Name:         Tsutomu Matsuura
 
Name: Michael Kane
     
Signature:  /s/ TsutomuMatsuura
 
Signature:  /s/ Michael Kane
     
Title:           President
 
Title:       Business Development
     
Date:          February 17th, 2010　　　　　
 
Date: February 17th, 2010



 